



Exhibit 10.2


ADVISORY AND NON-COMPETITION AGREEMENT EXTENSION


WHEREAS, on October 17, 2018, Toll Brothers, Inc. (the “Company”) and Robert I.
Toll (“RIT”) entered that certain Advisory and Non-Competition Agreement (the
“Agreement”) pursuant to which RIT agreed, among other things, to provide
certain valuable strategic advisory services to the Company in exchange for the
consideration set forth therein during a one-year period commencing on November
1, 2018 and ending on October 31, 2019; and


WHEREAS, the Company desires for RIT to continue to provide such services to the
Company for an additional one-year period, and the Company further desires that
RIT continue to be bound by, among other things, his agreement to preserve the
Company’s confidences and not compete with the Company as set forth in the
Agreement;


WHEREAS, RIT and the Company desire to extend the Agreement for an additional
one-year period on substantially the same terms as those set forth in the
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of RIT and the Company agree that the term
of the Agreement is hereby extended by one year to October 31, 2020 on the same
terms and conditions as currently set forth in the Agreement; provided, that for
purposes of Section 4(b) of the Agreement, if, during the Term of the Agreement,
the Company moves its headquarters from 250 Gibraltar Road, Horsham, PA, it
shall provide dedicated office space for RIT in any new headquarters facility
during the term of the Agreement.




[SIGNATURE PAGE FOLLOWS]


1



--------------------------------------------------------------------------------





WHEREFORE, with the intention of being legally bound, RIT and the Company hereby
execute this Agreement as of the latest date set forth on the signature line
below.


 
 
 
 
ROBERT I. TOLL
 
TOLL BROTHERS, INC.
 
 
 
 
/s/ Robert I. Toll
 
By:
 /s/ John K. McDonald
Date: October 29, 2019
 
 
Name: John K. McDonald
 
 
 
Title: Senior Vice President, General Counsel and Chief Compliance Officer
 
 
 
Date: October 29, 2019
 
 
 
 
 
 
 
 
 
 
 
 







2

